In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-21-00069-CR

CHRISTOPHER ZANE GUEVARA,                 §   On Appeal from the 43rd District
Appellant                                     Court

                                          §   of Parker County (CR20-0409)

V.                                        §   April 7, 2022

                                          §   Memorandum Opinion by Justice
                                              Bassel

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s orders. The orders of appointment of trial and appellate

counsel are modified to remove the imposition of Christopher Zane Guevara’s

attorney’s fees reimbursement obligation, and we modify the bill of cost and the

“Order To Withdraw Funds Held Under Texas Government Code § 501.014” to

delete the time-payment fee without prejudice to further assessment. It is ordered
that the unchallenged judgment of the trial court is affirmed and that the challenged

orders of the trial court are affirmed as modified.

                                       SECOND DISTRICT COURT OF APPEALS


                                       By /s/ Dabney Bassel
                                          Justice Dabney Bassel